—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered March 16, 2000, which granted plaintiffs motion to restore this action and denied defendant’s cross motion for sanctions, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered September 26, 2000, which denied defendant’s motion for reargument, unanimously dismissed, without costs.
Given that plaintiff amended its certificate of incorporation to change its name from “S.N. Seidman & Co., Inc.” to “Seidman & Co., Inc.” which was the name by which plaintiff commenced the current action, the court properly exercised its discretion in granting plaintiffs motion to restore this action, which had been dismissed conditionally, since plaintiff effectively complied with the requirements of Business Corporation Law § 202 (b) and General Business Law § 130 by no longer conducting or transacting business under a name other than that contained in its certificate of incorporation, and the name change did not deprive plaintiff of its ability to sue or be sued (see, Scaffold-Russ Dilworth v Shared Mgt. Group, 289 AD2d 932, 935).
We have considered and rejected defendant’s other arguments. Concur—Buckley, J.P., Rosenberger, Wallach and Gonzalez, JJ.